Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 2, 2012                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  143942                                                                                                Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  In re:
                                                                     SC: 143942
  The Honorable SYLVIA A. JAMES,                                     JTC: Formal Complaint No. 88
  Judge, 22nd District Court

  ______________________________________/

          In our March 23, 2012 order, we ordered that the Judicial Tenure Commission
  recommendation of action, if any, be submitted to this Court by June 15, 2012. On order
  of the Court, on the Court's own motion pursuant to MCR 9.203(C), the time limits for
  filings under MCR 9.224(A) and (B) are shortened as follows. Any petition to reject or
  modify the recommendation of the Judicial Tenure Commission is to be filed not later
  than June 29, 2012. The brief of the Commission is to be filed not later than 10 days
  after service of the petition. If a petition is filed, the Clerk is directed to set this matter
  for oral argument and submission on July 25, 2012 at 10:00 a.m.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 2, 2012                         _________________________________________
           t0502                                                                Clerk